IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
I.D. No. 1710002665

V.

DAVID E. LOGAN,

Nee eee ee eee

Defendant.

Submitted: September 18, 2020
Decided: September 30, 2020

ORDER DENYING MOTION FOR DISMISSAL

This 30th day of September, 2020, upon consideration of the Motion for
Dismissal filed by David E. Logan (the “Motion’”), the record in this matter, and the
applicable authorities, the Court finds as follows:

1. On January 16, 2018, Defendant David E. Logan was indicted on
charges of Robbery First Degree, Conspiracy Second Degree, and Wearing a
Disguise During the Commission of a Felony. Logan failed to appear for
arraignment on January 26, 2018, and a Rule 9 Warrant therefore was issued. —
presently is incarcerated in Pennsylvania on other charges, and he will be released
some time on or before October 2022. The Delaware Department of Justice (the
“DOJ’) lodged a detainer with the Pennsylvania State Corrections Institution

(“SCI”), and Logan will be transferred to Delaware’s custody when he completes
his Pennsylvania sentence or when he files the necessary paperwork to comply with
the Uniform Agreement on Detainers (the “UAD”).!

2s On July 6, 2020, Logan filed the pending Motion seeking dismissal of
the charges against him because he contends the State of Delaware has failed to
provide him a speedy trial in accordance with the UAD.? Under the UAD, a person
serving a sentence in another state may request that his custody be transferred to
Delaware to resolve charges that are pending in this state. Once such a request is
made, the DOJ has 180 days to bring the defendant to trial. But, a defendant is
expected to comply with the statute’s formalities.? Title 11, Section 2542(a) of the
Delaware Code provides, in pertinent part:

Whenever a person has entered upon a term of imprisonment in a penal
or correctional institution of a party state, and . . . there is pending in
any other party state any untried indictment, . . . on the basis of which
a detainer has been lodged against the prisoner, the prisoner shall be
brought to trial within 180 days after the prisoner shall have caused to
be delivered to the prosecuting officer and the appropriate court of
the prosecuting officer’s jurisdiction written notice of the place of
imprisonment and the request for a final disposition to be made of the
indictment .... The request of the prisoner shall be accompanied by
a certificate of the appropriate official having custody of the prisoner,
stating the term of commitment under which the prisoner is being
held, the time already served, the time remaining to be served on the
sentence, the amount of good time earned, the time of parole

 

1 See DI. 8.

2 11 Del. C. § 2540, et seq.

3 State v. McDowell, 824 A.2d 948, 951 (Del. Super. 2003).
2
eligibility of the prisoner and any decisions of the state parole agency
relating to the prisoner.’

3.  Logan’s Motion does not demonstrate that he complied with the statute.
He has not filed the necessary request for final disposition accompanied by the
requisite certification from SCI. A prisoner’s rights under the UAD do not accrue
until he “specifically asks the prison official detaining him to send the required
forms, registered mail, to the jurisdiction from which a detainer has been lodged.”°
That is, Logan was required to ask SCI to send the necessary forms to this Court and
the DOJ. Logan’s previous letter to this Court requesting extradition did not trigger
his rights under the UAD because that letter did not satisfy Section 2542’s terms.
This Court has no record of receiving a formal request for final disposition with the
required certification. The DOJ confirmed that it similarly has not received a formal
request for disposition.® Finally, SCI also has not received a request from Logan for

the necessary certification.’ The UAD requires actual delivery in order to trigger the

180-day time period, and the record contains no evidence of such delivery.®

 

4 11 Del. C. § 2542(a).

5 McDowell, 824 A.2d at 952 (citing Beebe v. State, 346 A.2d 169, 171 (Del. 1975)).
6 See D.I. 15.

7 Id.

8 11 Del. C. § 2542(g).
Accordingly, in light of the foregoing, Logan’s Motion for Dismissal of the

indicted charges is DENIED. IT IS SO ORDERED.

Vode

Abigail)M. LeGrow, Judge

Original to Prothonotary
cc: Matthew Hicks, Deputy Attorney General
David E. Logan, pro se